726 N.W.2d 454 (2007)
Charles BALL, by Diana MANCINO, Respondent,
v.
PEAR ONE, INC./Craig REBERS, and Uninsured, Relator, and
Special Compensation Fund.
No. A06-1980.
Supreme Court of Minnesota.
January 24, 2007.
Joseph J. Dudley, Jr., Dudley and Smith, St. Paul, MN, for Relator.
Lorelie M. Hoyer, St. Paul, MN, for Special Compensation Fund.
Todd J. Thun, Bassford Remele, Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 18, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case). We further conclude that relator has not overcome the presumption that Minn.Stat. § 176.183 (2004) is constitutional.
Respondent is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Lorie S. Gildea Associate Justice